
	

113 HR 5251 IH: Incentivizing Foreign Investment to Upgrade America’s Infrastructure Act of 2014
U.S. House of Representatives
2014-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5251
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2014
			Mr. Owens introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exempt foreign pensions from dispositions of
			 investment in United States real property.
	
	
		1.Short titleThis Act may be cited as the Incentivizing Foreign Investment to Upgrade America’s Infrastructure Act of 2014.
		2.Exemption of foreign pensions from dispositions of investment in United States real property
			(a)In generalSection 897 of the Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
				
					(k)Special rule for foreign pensions
						(1)In generalSubsection (a) shall not apply in the case of a qualified foreign pension fund.
						(2)Qualified foreign pension fundFor purposes of this subsection, the term qualified foreign pension fund means any trust, corporation, or other organization or arrangement—
							(A)which is created or organized outside of the United States,
							(B)which is established to provide retirement or pension benefits to participants or beneficiaries
			 that are current or former employees (or persons designated by such
			 employees) of one or more employers in consideration for services
			 rendered,
							(C)which does not have a single participant or beneficiary with a right to more than 5 percent of its
			 assets,
							(D)which is subject to government regulation and provides annual information reporting about its
			 beneficiaries to the relevant tax authorities in the country in which it
			 is established or operates, and
							(E)with respect to which, under the laws of the country in which it is established or operates—
								(i)contributions to such trust, corporation, organization, or arrangement which would otherwise be
			 subject to tax under such laws are deductible or excluded from the gross
			 income of such entity or taxed at a reduced rate, or
								(ii)taxation of any investment income of such trust, corporation, organization, or arrangement is
			 deferred or such income is taxed at a reduced rate.
								(3)RegulationsThe Secretary may prescribe such regulations as are necessary to carry out the purposes of this
			 subsection.
						.
			(b)WithholdingParagraph (3) of section 1445(f) of such Code is amended by adding at the end the following: Such term shall not include a qualified foreign pension fund (as defined in section 897(k))..
			(c)Effective dateThe amendments made by this section shall apply to dispositions of United States real property
			 interests more than 90 days after the date of the enactment of this Act.
			
